Citation Nr: 0522014	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran had active service from June 1976 to June 1980 
and from December 1981 to November 1993.  The veteran died in 
January 2002.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board videoconference in 
September 2003 .  

The issue on appeal was originally before the Board in April 
2004 when it was remanded for additional evidentiary 
development and to cure a procedural defect.  


FINDINGS OF FACT


1.  The veteran died in January 2002.  The death certificate 
lists the cause of death as blunt head trauma due to a motor 
vehicle accident.

2.  At that time of his death, service connection was in 
effect for coronary artery disease with history of myocardial 
infarction, for residuals of lumbosacral strain, for 
residuals of left fourth and fifth finger fractures, for 
residuals of a fractured right ankle, for dermatitis and for 
residual scars from a lipoma removal. 

3.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and any 
of his service connected disabilities or his period of active 
duty service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.159 
(West 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a September 
2004 VCAA letter, the statement of the case and the 
supplemental statements of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the September 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
September 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that she should submit any pertinent evidence 
in her possession.  In this regard, she was advised to 
identify any source of evidence and that VA would assist her 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence she 
herself may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records and a police 
report of the fatal accident have been obtained.  As set out 
below, the Board finds a VA examination is not required in 
order to adjudicate the issue on appeal.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue being adjudicated by this appeal.  The 
Board finds that no further action is required by VA to 
assist the appellant.

Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The disability may 
be either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

A death certificate indicates that the veteran died in 
January 2002 of blunt head trauma due to a motor vehicle 
accident.  The death was determined to be accidental.  An 
autopsy was not performed.  

An Accident Report from the State Police indicates that the 
veteran's car ran off the roadway onto the right shoulder, 
re-entered the roadway, crossed the center line and ran off 
the road on the left side shoulder.  The vehicle traveled 
down an embankment and struck a ditch bank and two trees.  It 
was noted that there were no witnesses to the accident.  No 
traffic violations were assigned.  

At the time of his death, service connection was in effect 
for coronary artery disease with a history of myocardial 
infarction which was evaluated as 60 percent disabling, for 
residuals of lumbosacral strain evaluated as 10 percent 
disabling, for residuals of left fourth and fifth finger 
fractures evaluated as 10 percent disabling, for residuals of 
a fractured right ankle, for dermatitis, and for residual 
scars from a lipoma removal, all evaluated as non-compensably 
disabling.  

The appellant has alleged that her husband had a heart attack 
just prior to his motor vehicle accident which caused his 
death.  She argues that the service connected coronary artery 
disease caused the heart attack and therefore service 
connection is warranted for the cause of the veteran's death.  
The Board finds, however, that service connection is not 
warranted for the cause of the veteran's death as there is no 
competent medical evidence of record which indicates in any 
way that the veteran had a heart attack which precipitated 
his fatal accident.  

The only evidence of record which indicates that the veteran 
had a heart attack just prior to his fatal accident is the 
appellant's testimony and a lay statement.  

The appellant testified before the undersigned in September 
2003 that her husband was on daily heart medication and that 
he had been complaining of pain or pressure in his chest 
within six months of his death.  She estimated that he had to 
take nitroglycerine for severe chest pain two to three times 
within six months of his death.  His complaints regarding 
chest pain had increased the month before the accident 
according to the spouse.  The spouse testified that someone 
in another car witnessed the veteran's accident.  "Genie" 
reported that the veteran seemed to slump over and sit back 
up prior to losing control.  It seemed to the accident 
witness like the veteran was in distress.  The appellant 
reported that the veteran had an appointment with a physician 
scheduled for shortly after his accident.  The appellant 
noted that the veteran took medication on the morning of the 
accident which he normally did not do and also appeared very 
tired that day.  Based on these observations, the appellant 
opined that the veteran had a heart attack just prior to his 
accident.  

With regard to the appellant's testimony as to the cause of 
the veteran's death being due to a heart attack, the Board 
notes that the appellant is a layperson.  As such, she is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The appellant's opinion as to the 
cause of the veteran's death is without probative value.  

The appellant submitted a statement from a reported 
eyewitness to the veteran's accident.  In September 2003, D. 
H. reported that she had witnessed the veteran's fatal 
accident.  She wrote that the veteran had been driving 
normally up until the time he turned his head, slumping down 
and appeared to be in distress.  Thereafter the accident 
occurred.  The Board finds the September 2003 statement from 
D.H. does not change the outcome of this decision.  
Initially, the Board notes that the original police report 
indicated that there were no witnesses to the veteran's 
accident.  Furthermore, when the evidence is viewed in the 
most favorable light for the appellant, it indicates, at 
most, that the veteran was in some sort of distress just 
prior to his fatal accident.  The evidence does not indicate 
if the source of the distress was medical in nature or due to 
some other cause or distraction.  The statement definitely 
does not provide competent evidence that a cardiac event 
precipitated the veteran's fatal accident.  

The Board notes there are clinical records associated with 
the claims file which document complaints of chest pain by 
the veteran.  Significantly, however, these records do not 
indicate that the veteran had a heart attack at the time of 
the January 2002 motor vehicle accident.  

January 15, 2002, clinical records include the notation that 
the veteran had a myocardial infarction in 1993 and 
experienced sharp chest pains two to three times per month 
since that time.   His last stress test was one year earlier.  
He had had prior cathertization when seven blockages were 
noted but the blockages were not severe enough for 
intervention.  The assessment was coronary artery disease 
status post myocardial infarction.  It was noted that the 
veteran needed a sleep study.  A chest X-ray was determined 
to be normal.  EKG examination revealed a normal sinus 
rhythm, but a nonspecific T wave abnormality.  A heart X-ray 
revealed that the heart was normal in size and no lesions 
were noted.  Another clinical record dated in January 15, 
2002 indicates that the veteran was snoring at night and 
would stop breathing.  He was not obese.  The provisional 
diagnosis was sleep disorder.  These records do not indicate 
that the veteran was experiencing an increase in coronary 
problems the month of his fatal accident.  

No VA examination was conducted in conjunction with this 
appeal.  The Board notes, however, that no autopsy was 
performed so the veteran's cardiac condition at the time of 
his death remains unknown.  The clinical evidence of record 
dated close in time to death does not indicate that the 
veteran was experiencing increased cardiac problems.  His 
reported symptomatology of monthly chest pains had remained 
the same since the time of his initial myocardial infarction 
years earlier.  Even if VA attempted to obtain an opinion as 
to whether the veteran experienced a heart attack just prior 
to his fatal accident the opinion would be based on 
speculation.  There is no documented or corroborated cardiac 
incident to which an examiner might reasonably be asked to 
causally link the veteran's death without resort to pure 
speculation.  Cf. 38 C.F.R. § 3.102 (a reasonable doubt to be 
resolved in the veteran's favor "is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility").  For this reason, a 
VA medical opinion is not needed to decide the merits of the 
claim.  See 38 U.S.C.A. § 5103A(d).  

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death as listed on the death certificate was blunt 
head trauma.  The appellant has not presented any competent 
medical evidence that any of the veteran's service connected 
disabilities were a proximate or contributory cause to the 
veteran's cause of death.  The Board finds that no competent 
medical evidence has been submitted which establishes a 
relationship between the cause of the veteran's death and a 
service connected disability, including coronary artery 
disease.  The appellant's personal opinions, offered without 
the benefit of medical training or expertise, are not 
competent evidence required to determine an etiologic 
relationship between the cause of the veteran's death and 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  There is simply no competent evidence linking the 
cause of the veteran's death to any service-connected 
disability or to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312.




ORDER


The appeal is denied.  


	                        
____________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


